DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	In the 08/12/2020 Non-Final office action, claims 22-37 were pending and claims 22-37 were rejected. 
	In Applicant’s 02/12/2021 Remarks and Amendments, claims 22-37 were pending.
	Claims 22-37 remain pending. 

Remarks and Amendments
	Claims 22-37 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,144,980.  Applicant’s arguments/remarks and Terminal Disclaimer on 02/12/2021 are sufficient to overcome this rejection which is hereby withdrawn. 
	Claims 22-37 were rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  Applicant’s arguments/remarks on 02/12/2021 are sufficient to overcome this rejection which is hereby withdrawn. 
	Claims 22-37 were rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Applicant’s arguments/remarks on 02/12/2021 are sufficient to overcome this rejection which is hereby withdrawn. 


Conclusion
	Claims 22-37 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDALL O WINSTON/Examiner, Art Unit 1655  

/MICHAEL BARKER/Primary Examiner, Art Unit 1655